DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-20, in the reply filed on 4/20/22 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/20/22.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an apparatus” (to clean the sample cell) in claims 11 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a memory storing instructions executable by a processor, does not reasonably provide enablement for the limitation reciting “wherein upon introduction of the apparatus into the sample cell a secondary flow path out of the sample cell is opened”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The limitation “a secondary flow path out of the sample cell is opened” recited in independent claims 11 and 20 broadly covers, for example, a mechanically or electrically triggered opening of one or more separate valves or an actual perforation of the sample cell.  The specification in view of the drawings, however, only teach opening a flow channel from the bottom tip of a brush or wiper for a high-pressure wash or drain [¶0020] or a suction tube providing the secondary flow path [¶0030].  No other opening of a flow path is described in the specification or shown in the drawings.  Thus, the scope of claims 11-20 are broader than justified by the written description and drawings.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11,
	Claim 11 is a device claim, but it is unclear what structural features are implied by the functional recitation “wherein upon introduction of the apparatus into the sample cell a secondary flow path out of the sample cell is opened”.  This functional feature relates to a step of a method of using the cleaning device and is only defined when the apparatus is being used.  Its structural implication for the device is unclear; clarification is required.	
	It is further unclear what kind of particles are meant with “a plurality of particles” as recited in line 8.  As currently worded, claim 11 raises the question whether/how the recited “plurality of particles” relates to the cell cleaning.  Clarification is required.
Regarding claim 12,
Line 1 recites the limitation "the assembly".  There is insufficient antecedent basis for this limitation in the claim.
Line 1 recites “wherein the introducing moves the assembly”, which refers to a method step of using the device, however the actual structural limitations of the device are not clear from these functional terms.
Regarding claim 13,
Line 1 recites the limitation "the assembly".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14,
Line 1 recites the limitation "the assembly".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15,
Line 1 recites the limitation "the assembly".  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 16,
Line 1 recites “wherein the engaging comprises brushing”, which refers to a method step of using the device, however the actual structural limitations of the device are not clear from these functional terms.
Regarding claim 17,
Line 1 recites “wherein the engaging comprises wiping”, which refers to a method step of using the device, however the actual structural limitations of the device are not clear from these functional terms.
Regarding claim 18,
Line 1 recites “wherein the engaging comprises suctioning”, which refers to a method step of using the device, however the actual structural limitations of the device are not clear from these functional terms.
Regarding claim 19,
Line 1 recites the limitation "the assembly".  There is insufficient antecedent basis for this limitation in the claim.
Line 1 recites “wherein the assembly creates a fluidic turbulence”, which refers to a method step of using the device, however the actual structural limitations of the device are not clear from these functional terms.
Regarding claim 20,
	Claim 20 is a device claim, but it is unclear what structural features are implied by the functional recitation “wherein upon introduction of the apparatus into the sample cell a secondary flow path out of the sample cell is opened”.  This functional feature relates to a step of a method of using the cleaning device and is only defined when the apparatus is being used.  Its structural implication for the device is unclear; clarification is required.	
	It is further unclear what kind of particles are meant with “a plurality of particles” as recited in line 11.  As currently worded, claim 20 raises the question whether/how the recited “plurality of particles” relates to the cell cleaning.  Clarification is required.

Claim limitation “an apparatus” (having a cleaning component) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Independent claims 11 and 20 recite “an apparatus having/comprising a cleaning component”, wherein a memory stores instructions executable by a processor to “introduce the apparatus into the sample cell”, “engage a functionality of the apparatus to clean the sample cell” and “remove a plurality of particles from the sample cell via the secondary flow path”.  There is insufficient disclosure of the corresponding structure, material, or acts for performing the claimed function (as defined by claims 11 and 20) and no clear linkage is described between the structure, material, or acts and the function.  Upon a review of the disclosure, the explanation provided by the specification does not use the terminology “an apparatus”, but rather describes “an assembly having one or more cleaning components”, alternately referred to as an “Automatic Cleaning Module (ACM)” [¶0020].  
It is unclear what structure of the apparatus is required to “introduce the apparatus into the sample cell”.  The specification provides only brief description that the assembly may be moved using “a movement device such as a piston, cylinder, track, or the like” and may be “mounted upon a robotic arm” [¶0023], however insufficient written description of such a movement device and its associated structure(s) is provided and the drawings are devoid of any such structure for moving the assembly.  The specification further teaches that the assembly is lowered automatically in response to system parameters [¶0027], wherein the system may comprise “flow sensors, fluid level sensors, light sensors, or any sensor to identify a build-up of particulate in a sample cell, which may then trigger the cleaning cycle” [¶0033]; it is unclear if these structural elements of the assembly are required by the claim.
It is unclear what structure of the apparatus is required to “engage a functionality of the apparatus to clean the sample cell”.  The specification provides only brief description that the wipers and/or brushes may contact an inner surface of the sample cell, wherein the assembly may “rotate, move in and out of the sample cell, or the like” to facilitate cleaning [¶0028], however insufficient description of such a structure to rotate the assembly is provided and the drawings are devoid of any such structure for rotating the assembly.  The disclosure as whole does not adequately describe or illustrate the cooperative structural relationship of the rotating brushes/wipers relative to the central suction tube.  The drawings do not label the brushes/wipers or suction tube, nor do the drawings illustrate said elements cooperatively configured in a single figure [shown alternately in Fig. 2A and 2B].  In the instance that the engaging a functionality of the apparatus to clean comprises suctioning particles from the sample cell, it is unclear if a structural element for providing a vacuuming/suctioning force is required by the claim.
It is unclear what structure of the apparatus is required to “remove a plurality of particles from the sample cell via the secondary flow path”.  The specification provides only brief description that a “vacuuming force” of the suction tube enables cleaning of the sample cell [¶0031], however insufficient description of such a structure to provide said vacuuming force is provided and the drawings are devoid of any such structure.  The specification teaches that the suction tube “may be turned ‘on’ or ‘off’ using valves, electronic actuators, or the like, controlled by the system” [¶0031], however insufficient description is provided as to the specific structure of such a configuration and the drawings are devoid of any such structure.  The specification further provides insufficient written description as to what structure(s) allow for the suction tube to selectively be switched to provide “high-pressure rinse”, as described by paragraph ¶0020 of the specification.
On this basis, upon review of the disclosure in its entirety, with regard to said “apparatus” (as defined by claims 11 and 20) no clear association between structure and function can be found in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The only structural features defined by claim 20 are a processor and a memory, which alone do not make a cleaning device.  Claim 20 recites a memory storing instructions executable by the processor to: “introduce an apparatus comprising a cleaning component”, “engage a functionality of the apparatus to clean the sample cell”, and “remove a plurality of particles from the sample cell” which fall into the “mental process” group of abstract ideas.  These recited functional steps of claim 20 merely claim a memory storing computer instructions to implement a method and there are no active steps claimed, which does not constitute patent eligible subject matter.  These functional steps appear to be abstract ideas as they encompass mere mental steps that can be done with a computer. This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer, i.e. the cleaning device needs to actually perform the instructions stored on the memory. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the features “an apparatus comprising a cleaning component” and “at least one wiper and at least one brush” are currently recited in functional steps of using the device, but are not positively recited structural elements of the cleaning device as defined by the claim.  Claim limitations directed to only storing and retrieving information in memory are well-understood, routine, conventional computer functions [see MPEP 2106.04].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12, 15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2013/0122596 to Kamihara et al. (hereafter “Kamihara”).
Regarding claim 11,
	Kamihara discloses a cleaning device which is suitable for cleaning a sample cell of a turbidimeter, comprising: 
an apparatus having a cleaning component (vertically moving suctioning nozzle 33) [Fig. 1, 13; ¶0026]; 
a processor (13) [Fig. 1, 13; ¶0028]; and 
a memory (12) storing instructions executable by the processor [Fig. 1, 13; ¶0076] to: 
introduce the apparatus into the sample cell (i.e. vertically moving suctioning nozzle 33 into reaction vessel 21), wherein upon introduction of the apparatus into the sample cell a secondary flow path out of the sample cell is opened (at suction nozzle 33); 
engage a functionality of the apparatus to clean the sample cell (i.e. suctioning rinse liquid from reaction vessel 21 via nozzle 33); and 
remove a plurality of particles from the sample cell via the secondary flow path [Fig. 1, 13; ¶0026].  
Regarding claim 12,
Kamihara discloses the device of claim 11, wherein the introducing moves the assembly [see rejection under 35 U.S.C. 112(b) above] from a parked position to a position within the sample cell [Fig. 1, 13; ¶0026].
Regarding claim 15,
Kamihara discloses the device of claim 11, wherein the assembly [see rejection under 35 U.S.C. 112(b) above] comprises a tube (at nozzle 33 for suctioning) [¶0026].
Regarding claim 18,
Kamihara discloses the device of claim 11, wherein the engaging comprises suctioning the plurality of particles of the sample cell (via suctioning nozzle 33) [¶0026].  
Regarding claim 19,
Kamihara discloses the device of claim 11, wherein the assembly [see rejection under 35 U.S.C. 112(b) above] is capable of creating a fluidic turbulence within the sample cell (via discharging/suctioning of nozzle 33) [¶0026].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 4,245,914 to Clack (hereafter “Clack”) in view of Kamihara.
Regarding claim 11,
Clack discloses a cleaning device for cleaning a sample cell of a turbidimeter [abstract], comprising: an apparatus having a cleaning component (30) [Fig. 1-3; col. 2, lines 22-25] that is introduced into the sample cell [Fig. 2; col. 1, line 66 – col. 2, line 37], wherein upon introduction of the apparatus into the sample cell a secondary flow path out of the sample cell is opened (pipes 18, 34, 36 become opened secondary flow paths out of the sample cell) [Fig. 2; col. 2, lines 38-56].  A functionality of the apparatus to clean the sample cell is engaged [Fig. 2; col. 2, lines 26-36] and particles from the sample cell are removed via the secondary flow paths (debris from the cleaning operation and fluid particles will exit through pipes 18, 34; fluid particles will exit through pipe 36) [Fig. 2; col. 2, lines 38-56].
Clack discloses a cleaning device comprising an apparatus having a cleaning component configured to perform the functional steps recited in claim 1, further teaching that “there have been proposed automated systems utilizing electrically or hydraulically operated cleaning devices” [col. 1, lines 10-12], but does not explicitly teach a memory storing instructions executable by a processor to execute said functional steps.  However it is common knowledge in the art for a device to utilize a memory storing instructions executable by a processor, often integrated into a single controller unit, in order to automatically perform operational steps of the device.  For example, Kamihara similarly discloses a cleaning device comprising a memory (12) storing instructions executable by a processor (13) during operation [Fig. 1, 13; ¶0028, ¶0076].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Clack to further include a control unit comprising a memory storing instructions executable by a processor, e.g. as taught by Kamihara, in order to automatically execute the functional steps of introducing, engaging, and removing to clean the sample cell [Kamihara: ¶0028, ¶0076].
Regarding claim 12,
Clack in view of Kamihara discloses the device of claim 11, wherein the introducing moves the assembly [see rejection under 35 U.S.C. 112(b) above] from a parked position to a position within the sample cell [Clack: Fig. 1-2; col. 1, line 61 – col. 2, line 37].  
Regarding claim 13,
Clack in view of Kamihara discloses the device of claim 11, wherein the assembly [see rejection under 35 U.S.C. 112(b) above] comprises a brush (30) [Clack: Fig. 1-3; col. 2, lines 22-25].  
Regarding claim 14,
Clack in view of Kamihara discloses the device of claim 11, wherein the assembly [see rejection under 35 U.S.C. 112(b) above] comprises a wiper (30) [Clack: Fig. 1-3; col. 2, lines 22-25].  
Regarding claim 15,
Clack in view of Kamihara discloses the device of claim 11, wherein the assembly [see rejection under 35 U.S.C. 112(b) above] comprises a tube (18, 22, 34, 36) [Clack: Fig. 1-3; col. 2, lines 38-56].  
Regarding claim 16,
Clack in view of Kamihara discloses the device of claim 11, wherein the engaging comprises brushing an inside surface of the sample cell [Clack: Fig. 2; col. 2, lines 26-37]. 
Regarding claim 17,
Clack in view of Kamihara discloses the device of claim 11, wherein the engaging comprises wiping an inside surface of the sample cell [Clack: Fig. 2; col. 2, lines 26-37]. 
Regarding claim 19,
Clack in view of Kamihara discloses the device of claim 11, wherein the assembly [see rejection under 35 U.S.C. 112(b) above] is capable of creating a fluidic turbulence within the sample cell (during brushing/wiping action of 30) [Clack: Fig. 1-3; col. 2, lines 26-56].  
Regarding claim 20,
Clack discloses a cleaning device for cleaning a sample cell of a turbidimeter [abstract], comprising: an apparatus having a cleaning component (30) [Fig. 1-3; col. 2, lines 22-25] that is introduced into the sample cell [Fig. 2; col. 1, line 66 – col. 2, line 37], wherein upon introduction of the apparatus into the sample cell a secondary flow path out of the sample cell is opened (pipes 18, 34, 36 become opened secondary flow paths out of the sample cell) [Fig. 2; col. 2, lines 38-56].  A functionality of the apparatus to clean the sample cell is engaged [Fig. 2; col. 2, lines 26-36] and particles from the sample cell are removed via the secondary flow paths (debris from the cleaning operation and fluid particles will exit through pipes 18, 34; fluid particles will exit through pipe 36) [Fig. 2; col. 2, lines 38-56].
Clack discloses a cleaning device comprising an apparatus having a cleaning component configured to perform the functional steps recited in claim 1, further teaching that “there have been proposed automated systems utilizing electrically or hydraulically operated cleaning devices” [col. 1, lines 10-12], but does not explicitly teach a memory storing instructions executable by a processor to execute said functional steps.  However it is common knowledge in the art for a device to utilize a memory storing instructions executable by a processor, often integrated into a single controller unit, in order to automatically perform operational steps of the device.  For example, Kamihara similarly discloses a cleaning device comprising a memory (12) storing instructions executable by a processor (13) during operation [Fig. 1, 13; ¶0028, ¶0076].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Clack to further include a control unit comprising a memory storing instructions executable by a processor, e.g. as taught by Kamihara, in order to automatically execute the functional steps of introducing, engaging, and removing to clean the sample cell [Kamihara: ¶0028, ¶0076].

Conclusion
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        /DAVID G CORMIER/Primary Examiner, Art Unit 1711